MEMORANDUM OPINION
                                           No. 04-11-00572-CV

                                               IN RE T.R.B.

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Karen Angelini, Justice
                 Phylis J. Speedlin, Justice
                 Rebecca Simmons, Justice

Delivered and Filed: August 17, 2011

PETITION FOR WRIT OF MANDAMUS DENIED

           On August 5, 2011, relator filed a petition for writ of mandamus.                 The court has

considered relator’s petition and is of the opinion that relator is not entitled to the relief sought.

Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a).

                                                                    PER CURIAM




1
 This proceeding arises out of Cause No. 2008-CI-03913, styled In the Interest of Y.B., et al., Minor Children,
pending in the 37th Judicial District Court, Bexar County, Texas, the Honorable David A. Berchelmann presiding.
However, the order complained of was signed by the Honorable Fred Shannon, visiting judge, Bexar County, Texas.